I do not think that a lay witness should be allowed to testify that another person is or was in sound health or good health as a matter of actual physical fact. Chronic and dangerous diseases of some of the vital organs may exist unsuspected, even by the patient himself, until a fatal termination or a last fatal illness suddenly discloses their presence; and everyday observation and experience teaches us that no layman is qualified to give such an opinion, and, indeed, that no medical expert is so qualified without a scientific and thorough examination of the subject, especially with respect to the functioning of the vital organs.
There is a substantial difference between testimony that a man is in sound health, and that he appears to be in sound health, and I have found no judicial authority that recognizes the propriety of allowing a nonexpert witness to testify to another's sound health as a fact.
Moreover, it did not appear that this witness, though a son of the assured, was qualified even by ordinary observation to testify as to the state of his health; for, so far as the evidence showed, he may not have so much as seen his father within 10 or 20 years before his death. It should at least be shown that a health witness is qualified by knowledge sufficient to warrant an opinion on the subject.
GARDNER, J., concurs in these dissenting views.